Citation Nr: 0933465	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

In December 2005, the Board denied entitlement to TDIU.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a January 2007 Joint Motion for 
Remand, which was granted by Order of the Court in January 
2007, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.  Thereafter, the 
Board denied entitlement to TDIU in a July 2007 decision.  
The Veteran again appealed the Board's decision to the Court.  
In a May 2008 Joint Motion for Remand, which was granted by 
Order of the Court in June 2008, the parties (the Secretary 
of VA and the Veteran) determined that another remand was 
warranted.  Subsequently, the Board remanded this issue in 
October 2008 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was not substantial compliance with its remand; thus, it may 
not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  
Although he does not currently meet the percentage 
requirements for TDIU as set forth in 38 C.F.R. § 4.16(a), 
the Board remanded this appeal in October 2008 for 
consideration of whether he is entitled to TDIU on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b) (2008).  As 
part of its remand, the Board directed the agency of original 
jurisdiction (AOJ) to obtain a medical opinion which 
considered whether the Veteran's service-connected 
disabilities as a whole cause him to be unable to secure or 
maintain gainful employment.  Although specialty examinations 
were to be requested as necessary, at least one physician was 
to review the entire claims file, including the reports of 
all specialty examinations, and provide an opinion regarding 
the Veteran's overall service-connected disability picture 
and its impact on his unemployability.  

A review of the claims file reflects that the Veteran 
underwent VA examination in January 2009; specialty 
examinations obtained included an audiological evaluation, a 
psychological evaluation, a diabetes examination, and an 
orthopedic examination.  It appears that only the examining 
psychologist had access to the claims file.  There is no 
indication, however, that this examiner reviewed the results 
of the Veteran's other examinations.  Furthermore, while the 
January 2009 examining psychologist provided an opinion as to 
whether the Veteran's service-connected posttraumatic stress 
disorder (PTSD) renders him unemployable, no opinion was 
given as to whether his PTSD, when viewed together with his 
other service-connected disabilities, rendered him 
unemployable.  None of the remaining examination reports 
contain such information either.  

The Court has held that the Board is obligated by law to 
ensure that the AOJ complies with its directives, and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
the present case, the AOJ failed to obtain the medical 
opinion requested by the Board.  As such, a remand is 
necessary to comply with the Court's holding in Stegall.  

Additionally, the Board observes that the Veteran indicated 
in a September 2008 letter that he desired to file a claim 
for an increased rating for all of his service-connected 
disabilities (PTSD, type II diabetes mellitus, retropatellar 
syndrome of the right knee, and left ear hearing loss).  The 
Veteran's claim of entitlement to TDIU may be impacted by the 
outcome of his claims for an increased rating for his 
service-connected disabilities.  Therefore, these outstanding 
claims are inextricably intertwined with the current claim on 
appeal and must be developed and adjudicated prior to 
appellate review. See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that these increased rating claim issues 
are inextricably intertwined does not establish that the 
Board has jurisdiction of these issues, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the AOJ in the first instance.  

Finally, the Veteran indicated at his January 2009 VA PTSD 
examination that he was receiving ongoing treatment for his 
PTSD at the Fort Worth VA Outpatient Clinic.  A review of the 
claims file reflects that treatment records currently 
associated with the file are dated only through 2005.  Thus, 
while this appeal is on remand, any outstanding VA treatment 
records should be obtained from the Fort Worth VA Outpatient 
Clinic.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Additionally, the Veteran should be allowed an opportunity to 
provide information regarding treatment received for his 
service-connected disabilities from any other private or VA 
facilities.  See 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of all 
medical care providers and facilities that 
have treated his service-connected 
disabilities since January 2006.  After 
securing any necessary release from the 
Veteran, obtain any records identified by 
the Veteran.  

2.  Obtain any VA treatment records from 
the Fort Worth VA Outpatient Clinic for 
the period from January 2006 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Following all proper notice and 
development, adjudicate the issues of (1) 
entitlement to a rating in excess of 50 
percent for PTSD; (2) entitlement to a 
rating in excess of 20 percent for type II 
diabetes mellitus; (3) entitlement to a 
rating in excess of 10 percent for 
retropatellar syndrome of the right knee; 
and (4) entitlement to a compensable 
rating for left ear hearing loss.  The 
Veteran, and his representative, if any, 
should be informed in writing of the 
resulting decisions and his associated 
appellate rights.  

3.  Following completion of the above, 
schedule the Veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  Any specialty 
examination(s), such as an audiological or 
psychological examination, should be 
completed prior to the examiner rendering 
any opinion, and the examination report 
should reflect that the examiner reviewed 
the results of these specialty 
examination(s).  The examiner is then 
directed to comment on/respond to the 
following:

(a) Describe in detail all symptomatology 
associated with the Veteran's service-
connected PTSD, type II diabetes mellitus, 
retropatellar syndrome of the right knee, 
and left ear hearing loss, and the impact 
such symptomatology has on the Veteran's 
industrial adaptability.  With respect to 
the Veteran's PTSD, the examiner (or 
specialty examiner) should indicate 
whether any symptomatology and/or 
occupational impairment associated with 
his nonservice-connected bipolar disorder 
can be differentiated from any 
symptomatology and/or occupational 
impairment associated with PTSD.  If so, 
the examiner should explain why such 
differentiation is possible and what 
impact, if any, can be attributed to each 
psychiatric disorder.  

(b) Consideration should be given to the 
degree of industrial impairment created by 
each service-connected disability in light 
of the Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of the 
Veteran's service-connected disorders and 
what types of employment, if any, is 
feasible given the Veteran's functional 
impairment.  

(c) Render an opinion as to whether the 
Veteran's service-connected disability 
picture, as a whole, renders him unable to 
obtain or maintain substantially gainful 
employment.  The examiner should not just 
consider the individual impact of each 
service-connected disability on the 
Veteran's unemployability, but the 
combined effect these disabilities have on 
his ability to obtain or maintain 
substantially gainful employment.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  After completing the actions requested 
above, consideration should be given to 
referral of the Veteran's increased 
evaluation claim to the Undersecretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).  The Veteran should be 
given opportunity to present evidence and 
argument on this point; he should be 
informed of the ultimate outcome of any 
referral.

5.  Finally, after completion of the 
above, and any other development deemed 
necessary, review the expanded record and 
readjudicate the Veteran's claim of 
entitlement to TDIU.  Unless the benefit 
sought on appeal is granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


